Citation Nr: 1143886	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-29 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial rating for posttraumatic headaches with dizziness and sleeplessness rated as 10 percent disabling from November 24, 2004, to February 17, 2010, and 30 percent disabling from February 18, 2010.

5.  Entitlement to a total rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In December 2009, the Board remanded the above issues for further development.

The claim for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The clear and unmistakable evidence of record shows that pre-existing left ear hearing loss was not aggravated by active service.

2.  The preponderance of the competent and credible evidence is against finding that right ear hearing loss was present in-service, sensorineural hearing loss in the right ear manifested to a compensable degree in the first post-service year, or that right ear hearing loss is related to service.

3.  The preponderance of the competent and credible evidence is against finding that tinnitus was present during service or that tinnitus is related to service.

4.  From November 24, 2004, to December 12, 2008, the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.

5.  From November 24, 2004, to December 12, 2008, the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by purely neurological disabilities or multi-infarct dementia but instead showed that it was manifested by purely subjective complaints such as headache, dizziness, and insomnia.

6.  From October 23, 2008, to December 12, 2008, the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by at least a level of impairment of 1 in any of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045.

7.  From December 13, 2008, the preponderance of the competent and credible evidence shows that the Veteran's posttraumatic headaches with dizziness and sleeplessness is manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months but not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  From December 13, 2008, to February 17, 2010, the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by purely neurological disabilities or multi-infarct dementia but instead shows that it was manifested by purely subjective complaints such as headache, dizziness, and insomnia.

9.  From December 13, 2008, to February 17, 2010, the preponderance of the competent and credible evidence does not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by at least a level of impairment of 1 in any of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045.

10.  From February 18, 2010, the preponderance of the competent and credible evidence shows that the Veteran's posttraumatic headaches with dizziness and sleeplessness is manifested by a level of impairment of 2 but no higher in one of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045 due to subjective and objective evidence of "moderate" memory impairment, "mild" difficulty concentrating, and "mild" difficulty with executive functions, which symptoms are not used to support his separate rating for his headaches.

11.  From February 18, 2010, while the record shows that the Veteran's posttraumatic headaches with dizziness and sleeplessness is manifested by memory impairment, the preponderance of the competent and credible evidence does not show that it is manifested by purely neurological disabilities or multi-infarct dementia but instead shows it is manifested by purely subjective complaints such as headache, dizziness, and insomnia.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2011).

2.  Right ear hearing loss was not incurred or aggravated by active service nor may right ear sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  From November 24, 2004, to December 13, 2008, the Veteran has not met the criteria for an initial evaluation in excess of 10 percent for his posttraumatic headaches with dizziness and sleeplessness.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Codes 8045, 8100 (2011).

5.  From December 13, 2008, the Veteran has met the criteria for an initial 30 percent evaluation for his posttraumatic headaches with dizziness and sleeplessness.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2011).

6.  From February 18, 2010, the Veteran has met the criteria for a separate 40 percent evaluation for his posttraumatic headaches with dizziness and sleeplessness.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.124a, Diagnostic Code 8045 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claims, the Board finds that written notice provided in January 2005, prior to the August 2005 rating decision, along with the written notice provided in November 2007 fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing the assignment of disability ratings and effective dates as required by Dingess, supra.  While the Veteran was not provided complete 38 U.S.C.A. § 5103(a) notice prior to the adjudication of his claims in August 2005, providing him with adequate notice in November 20007, followed by a readjudication of the appeal in the May 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. 

As to the rating claim, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his posttraumatic headaches with dizziness and sleeplessness.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the January 2005 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the August 2005 rating decision), VA's duty to notify in this case has been satisfied.  

Moreover, the Board finds that even if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem is harmless error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  This is true for the service connection claims as well.

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO has obtained and associated with the claims file all identified and available in-service and post-service medical records including the Veteran's records from the Jesse Brown and Chicago VA Medical Centers as well as from the Social Security Administration.  

As to all the issues on appeal, the record also shows that the Veteran was afforded VA examinations in July 2005 and December 2008 as well as obtained post-remand VA examinations and/or medical opinions in February 2010, April 2010, and March 2011 which are adequate to adjudicate these claims and substantially comply with the Board's December 2009 remand directions because the examiners, after a review of the record on appeal and/or an examination of the claimant, provided medical opinions as to the origins or etiology of his hearing loss and tinnitus as well as an opinion as to the current severity of his posttraumatic headaches which opinions are supported by evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Service Connection Claims

The Veteran contends that his tinnitus and hearing loss were caused by his military service.  The Veteran also contends that his left ear hearing loss pre-existed military service and was aggravated by his military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the Board notes that the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Aggravation

With the above criteria in mind, the Board notes that the Veteran's November 1974 entry examination documented hearing loss in the left ear as defined by VA at 38 C.F.R. § 3.385.  Specifically, audiological testing at that time showed puretone thresholds of 35, 25, 25, and 45 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, respectively.  Accordingly, the Board finds that the presumption of soundness does not apply to this claim.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  

Therefore, the next question for the Board to consider is whether the Veteran's preexisting left ear hearing loss was aggravated by his military service.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service. 

In this regard, the Veteran is both competent and credible to report on the fact that he had exposure to noise while driving in and firing his tanks guns on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board will concede that he was exposed to loud noises while on active duty.  Moreover, an April 1975 audiological examination thereafter showed that the Veteran continued to have hearing loss as defined by VA.  Audiological thresholds at this time were almost the same as those noted at the November 1974 entry examination with puretone thresholds of 10, 5, 15, and 45 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, respectively.  

However, the subsequent October 1976 separation examination was thereafter negative for evidence of continued hearing loss, as defined by VA, in the left ear.  Specifically, audiological testing at that time revealed puretone thresholds of 10, 5, 5, and 25 decibels in the left ear at 500, 1000, 2000, and 4000 Hertz, respectively.  Moreover, the post-service record is negative for any objective evidence of left ear hearing loss until 2005 - almost 30 years after his 1976 separation from military service.  Additionally, audiological testing at the July 2005 VA examination showed puretone thresholds in the left ear of 15, 15, 20, 45, and 45 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

The Board finds the test results from the April 1975 audiological examination, which were similar, if not better, than those found at the November 1974 entry examination; the lack of left ear hearing loss as defined by VA at the time of the October 1976 separation examination; and the almost three decade gap between the Veteran's discharge from active duty and the first evidence of the left ear hearing loss, weighs heavily against his claim that service permanently aggravated his left ear hearing loss.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (finding that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Furthermore, the Board notes that in the second April 8, 2010, VA opinion, after a review of the record on appeal and after recanting the first April 8, 2010, the examiner opined that the Veteran's left ear hearing loss was not exacerbated by his military service.  This opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Therefore, the Board finds that the record contains clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss was not aggravated by his military service.  See 38 C.F.R. § 3.306(a); Davis, supra.  

In reaching the above conclusion, the Board has not overlooked the Veteran's statements to his healthcare providers and to the RO.  Moreover, as noted above, the Board finds that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, the Board finds that whether left ear hearing loss, which pre-existed military service, was aggravated by that military service, is a question that requires medical knowledge.  Therefore, the Board finds that the Veteran's opinion is not competent evidence as to this issue.  Id.  Furthermore, the Board finds more competent and credible the expert opinion by the second April 2010 VA examiner than the lay claims by the Veteran.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the foregoing, the Board finds the Veteran's left ear hearing loss clearly and unmistakably was not aggravated by service.  Thus, the claim of service connection for left ear hearing loss must be denied.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306; See also VAOPGCPREC 03-2003 (July 16, 2003).  

The Board finds further, that a discussion of whether service connection for left ear hearing loss on a direct basis is not required because the Board has already found that the disability pre-existed military service and therefore only the laws and regulations governing aggravation apply to the current claim.  Id; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that the Veteran's DD 214 shows that his occupational specialty was armor crew member.  Moreover, the Veteran is both competent and credible to report on the fact that he had exposure to noise while driving in and firing his tanks guns on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, the Board will concede that he was exposed to loud noises while on active duty.  

However, while the Veteran had increased audiological thresholds at that time of the April 1975 audiological examination and the October 1976 separation examination, service treatment records, including the April 1975 and October 1976 examinations, are negative for complaints or treatment for symptoms of and/or a diagnosis of tinnitus or a diagnosis of right ear hearing loss as defined by VA.  Moreover, the Board finds more compelling the service treatment records which are negative for complaints, diagnoses, or treatment for either right ear hearing loss or tinnitus, than the Veteran's claims that he had problems with hearing people talk and ringing in his ears since being exposed to loud noise while on active duty.  See Maxson, supra; Forshey, supra.  Accordingly, entitlement to service connection for right ear hearing loss and tinnitus based on in-service incurrence must be denied despite the fact that the Veteran was exposed to loud noise while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable sensorineural hearing loss in the right ear within one year of service separation.  Accordingly, entitlement to service connection for right ear hearing loss based on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between his separation from active duty in 1976 and first being diagnosed with right ear hearing loss and tinnitus in 2005 to be compelling evidence against finding continuity.  Put another way, the almost three decade gap between the Veteran's discharge from active duty and the first evidence of any of the claimed disorders weighs heavily against his claims.  See Maxson, supra; Forshey, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with hearing people talk and ringing in his ears since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, upon review of the claims folders, the Board finds that the Veteran's assertions that he has had this problem since service are not credible.  In this regard, his claims are contrary to what is found in the in-service and post-service medical records including the October 1976 separation examination.  In these circumstances, the Board gives more credence to the independent medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorders for almost three decades following his separation from active duty, than the Veteran's claims.  Therefore, entitlement to service connection for right ear hearing loss and tinnitus based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion finding a causal association or link between the Veteran's right ear hearing loss and tinnitus and an established injury, disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In this regard, while in July 2005 the VA audiological examiner opined that the Veteran's tinnitus and hearing loss were caused by his military service, this examiner recanted this opinion in December 2008.  Specifically, in December 2008 it was opined that "[b]ased on [the] lack of evidence in the C-file (C-file silent for complaints of hearing loss or tinnitus) and because the separation audiogram of 10/26/76 indicated normal hearing . . . it is my opinion . . . that the [V]eteran's . . . hearing loss and tinnitus are not at least as likely as not related to his military service."

Likewise, while in the first April 8, 2010, addendum it was opined that the Veteran's tinnitus and hearing loss were caused by his military service, this examiner recanted this opinion in the second April 8, 2010, addendum and in the March 2011 opinion.  Specifically, it was explained in the second April 8, 2010, addendum, after a review of the record on appeal and after noting that the audiological test results at the October 1976 separation examination were questionable and service treatment records were silent for complaints of tinnitus, as follows:

Considering all aspects of this case with specific attention to the timeline of the notes in the medical records, . . . that the [V]eteran's hearing loss and tinnitus are less likely as not related to his military service.  

Rational for my change in opinion.
It should be noted that the change in opinion between the first two evaluations occurred due to the discrepancy between the first two audiograms indicating hearing loss and the last audiogram indicating normal hearing. 

Rational for my current opinion.

The [V]eteran's entrance audiogram documented a hearing loss at 4000 Hertz in the left ear and a hearing loss at 4000 Hertz in the left ear in April . . . 1976.  This [April 1976] audiogram was obtained after the [V]eteran's . . . head injuries which documented unchanged hearing sensitivity.  The [V]eteran's discharge audiogram is not considered evidence of either normal bilateral hearing or hearing loss for reasons stated above and therefore is considered equivocal.  Also, the [V]eteran reported a 25 year history of occupational . . . [noise exposure] . . . with the use of hearing protection (steel mill).  It is not possible to differentiate hearing loss that may have occurred as the result of exposure to occupational noise exposure . . . [A]ll aspects of this case were discussed with at least two other audiologists . . . These . . . audiologists agreed with the notes and opinion written here.  This writer regrets offering two different opinions and attributes the first opinion to a mere oversight on the dates of two audiograms. 

In the March 2011 opinion, after explaining what was written in the July 2005 and December 2008 VA examination reports and why they contained conflicting opinions, it was once again opined that "it is not as likely as not that the [V]eteran's . . . hearing loss and tinnitus are related to his military service." 

The December 2008 opinion and the second April 8, 2010, opinion are therefore not contradicted by any other medical opinion of record.  See Colvin, supra.  

As to the Veteran's assertions that his right ear hearing loss was caused by his in-service noise exposure, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose hearing loss as defined by 38 C.F.R. § 3.385 and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinions that right ear hearing loss was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

As to the Veteran's assertions that his tinnitus was caused by his military service, including his in-service noise exposure, the Board acknowledges the fact that tinnitus is observable by a lay person.  See Charles, supra.  However, for the reasons explained above, the Board does not find his statements in support of claim regarding having tinnitus since military service credible.  Id.

Furthermore, the Board finds more competent and credible the opinion by the December 2008 VA examiner as well as the second April 8, 2010, addendum and the March 2011 opinion that his right ear hearing loss and tinnitus were not caused by his military service than the Veteran's lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that service connection for right ear hearing loss and tinnitus is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for right ear hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claim

The Veteran contends that his headaches are worse than rated and deserve a higher evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected posttraumatic headaches with dizziness and sleeplessness has been rated by the RO as 10 percent disabling from November 24, 2004, to February 17, 2010, and 30 percent disabling from February 18, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100.  

Since the Veteran filed his claim in November 2004, there has been a change in the criteria for rating posttraumatic headaches with dizziness and sleeplessness under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The new criteria for rating traumatic brain injuries (TBI) became effective October 23, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5.

The statement of the case issued in July 2007 notified the Veteran of the old rating criteria and the supplemental statement of the cases issued in May 2011 notified him of the new rating criteria.  Accordingly, adjudication of his claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the old criteria for rating the Veteran's posttraumatic headaches with dizziness and sleeplessness for the entire period during which the appeal has been pending, it may only consider the new criteria for rating it from October 23, 2008.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Also see 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5.  

Prior to October 23, 2008, 38 C.F.R. § 4.124a, Diagnostic Code 8045 provided that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial  nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  In this regard, purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. 
§ 4.130, Diagnostic Code 9304, provides rating for dementia due to head trauma.

At all times during the pendency of the appeal, 38 C.F.R. § 4.124a, Diagnostic Code 8100 provided that migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrants a 10 percent disability rating; with characteristic prostrating attacks occurring on an average once a month over last several months warrants a 30 percent disability rating; and with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.

Effective October 23, 2008, residuals of TBI, under 38 C.F.R. § 4.124a, Diagnostic Code 8045, are to be rated as follows.

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED. 

However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  

The evaluation assigned based on the EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 - percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED provides as follows:  

Facets of cognitive impairment and other residuals of TBI not otherwise classified
Level of impairment
Criteria
Memory, attention, concentration, executive functions
0
No complaints of impairment of memory, attention, concentration, or executive functions.

1
A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2
Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3
Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total
Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.



Judgment
0
Normal.

1
Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2
Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3
Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total
Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.



Social interaction
0
Social interaction is routinely appropriate.

1
Social interaction is occasionally inappropriate.

2
Social interaction is frequently inappropriate.

3
Social interaction is inappropriate most or all of the time.



Orientation
0
Always oriented to person, time, place, and situation.

1
Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2
Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3
Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total
Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.



Motor activity (with intact motor and sensory system)
0
Motor activity normal.

1
Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2
Motor activity mildly decreased or with moderate slowing due to apraxia.

3
Motor activity moderately decreased due to apraxia.

Total 
Motor activity severely decreased due to apraxia.



Visual spatial orientation
0
Normal.

1
Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2
Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).

3
Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).

Total
Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.



Subjective symptoms
0
Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1
Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2
Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.



Neurobehavioral affects
0
One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1
One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2
One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3
One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.



Communication
0
Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1
Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2
Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3
Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total
Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.



Consciousness
Total
Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

For reasons that will be explained in greater detail below, the Board finds that the 30 percent rating for the Veteran's service-connected posttraumatic headaches with dizziness and sleeplessness under Diagnostic Code 8100 should be effective December 13, 2008, the date of his TBI VA examination, and that a separate 40 percent rating for the separate memory loss caused by his posttraumatic headaches with dizziness and sleeplessness under new Diagnostic Code 8045 should thereafter be granted effective February 18, 2010, the date of his subsequent TBI VA examination.  

Given the above effective dates as well as the October 23, 2008, change to Diagnostic Code 8045, the below analysis will look at the claim during the following four periods of time:  from November 24, 2004, to December 12, 2008 (no more than 10 percent under Diagnostic Code 8100 and old Diagnostic Code 8045); from October 23, 2008, to December 12, 2008 (no more than 10 percent under new Diagnostic Code 8045); from December 13, 2008 (a 30 percent rating under Diagnostic Code 8100 but no more under Diagnostic Code 8100 or old or new Diagnostic Code 8045); and from February 18, 2010 (a separate 40 percent rating under new Diagnostic Code 8045).

I.
From November 24, 2004, to December 12, 2008

The Veteran underwent a neurological VA examination in August 2005.  At that time, the Veteran complained of frontal headaches two to three times a week with occasional associated nausea and dizziness and a variable pain level from 5 to 10 out of 10.  The Veteran reported that he could function during these headaches.  However, approximately once every six months his headaches will also be associated with blurred vision, nausea, and sweating and during these episodes he has to lie down and go to sleep because he cannot function at all.  The Veteran also complained of associated neck pain treated with muscle relaxants.  

Examination of the Veteran was normal.  Specifically, the Veteran was not in distress.  He was oriented and alert.  He had equal pupils, full visual fields, and normal extraocular movement.  He had normal muscle tone and strength, as well as equal fine movements with no prone or drift.  On sensory evaluation, he was okay for position, vibratory senses were without sense or extinction, cerebellar function was intact, reflexes were 1 to 2+, and gait was normal.  The diagnosis was posttraumatic headaches.

While a review of the record on appeal reveals voluminous treatment records dated from November 24, 2004, to December 12, 2008, nothing in these records shows or reports the adverse symptomatology caused by the Veteran's posttraumatic headaches with dizziness and sleeplessness worse than that was reported in the August 2005 VA examination except as noted below.  

In this regard, VA treatment records document his complaints of headaches and the Veteran's claim regarding being unable to work due to his headache pain, depression, and/or his other physical symptoms.  See, for example, VA treatment records dated in September 2005 and October 2005.  Some of these records also noted that the Veteran was not currently working and he was in receipt of Social Security Administration disability benefits.  Id.  

However, none of these records reported that his psychiatric disorder was due to his service connected posttraumatic headaches with dizziness and sleeplessness.  Likewise, none of these records reported that his posttraumatic headaches with dizziness and sleeplessness, acting alone, caused his unemployability.  Furthermore, none of these records reported that his service connected disability was manifested by purely neurological disabilities or multi-infarct dementia. 

a. Headaches

With the above facts and criteria in mind, the Board will first look to see if the Veteran is entitled a rating in excess of 10 percent from November 24, 2004, to December 12, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for his headaches.

In this regard, while the record during this time period documents the Veteran's complaints of headaches, he also told the August 2005 VA examiner that these headaches are only disabling once every six months.  Moreover, while treatment records during this time document the Veteran's claim that his headaches prevented him from working, they are negative for objective evidence that the headaches are prostrating much less that he has prostrating attacks occurring on an average of once a month.  (The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion.").  Furthermore, while the Board acknowledges that the Veteran is competent and credible to report on what he can see and feel such as pain, the Board places more weight on the objective evidence which is negative for prostrating headaches once a month.  Therefore, any lay statements regarding the frequency of his "prostrating" attacks are afforded little probative value.  See supra Davidson; Buchanan; Jandreau; Charles.

Therefore, the Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by characteristic prostrating attacks occurring on an average once a month over last several months from November 24, 2004, to December 12, 2008.  Accordingly, the Board finds that the Veteran did not meet the criteria for a higher evaluation under Diagnostic Code 8100 at any time during this time period and further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra.

b. Old TBI

With the above facts and criteria in mind, the Board will next look to see if the Veteran is entitled a rating in excess of 10 percent from November 24, 2004, to December 12, 2008, under old 38 C.F.R. § 4.124a, Diagnostic Code 8045 for his other TBI residuals.

As noted above, examination of the Veteran was normal at the August 2005 VA examination.  While treatment records during this time document the Veteran's periodic complaints and treatment for headaches, including a claim that his headaches prevented him from working, the VA examination revealed that his service connected disability was not manifested by any objective adverse symptomatology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the record does not show his posttraumatic headaches with dizziness and sleeplessness being manifested by purely neurological disabilities or causing multi-infarct dementia.  Id.  In fact, the record did not show it being manifested by any objective adverse symptomatology.  Furthermore, while the Board acknowledges that the Veteran is competent and credible to report on what he can see and feel such as pain, the Board also finds more competent and credible the opinion by the expert at his VA examination that he had no objectively confirmed adverse symptomatology than his lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Black, supra. 

Therefore, the Board finds that the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by purely neurological disabilities separately ratable under 38 C.F.R. § 4.124a or that he was diagnosed with multi-infarct dementia separately ratable under 38 C.F.R. § 4.130, Diagnostic Code 9304 from November 24, 2004, to December 12, 2008.  Instead, the record shows his posttraumatic headaches with dizziness and sleeplessness was manifested by only purely subjective complaints of headaches.  Accordingly, the Board finds that a higher evaluation is not warranted under old Diagnostic Code 8045 from November 24, 2004, to December 12, 2008, and therefore further staged ratings are not warranted.  See 38 C.F.R. § 4.124a; Fenderson, supra.

II.
From October 23, 2008, to December 12, 2008

a. New TBI

With the above facts and criteria in mind, the Board will next look to see if the Veteran is entitled a rating in excess of 10 percent from October 23, 2008, to December 12, 2008, under the new criteria for TBI found at 38 C.F.R. § 4.124a, Diagnostic Code 8045 for his TBI residuals or a separate compensable rating under this same rating criteria.

As reported above, the record does not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness had any objective adverse symptomatology during this time period.  However, he had subjective complaints of headache pain.  

In this regard, under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED, the Board finds that the Veteran's headache complaints equate to "daily mild to moderate headaches" and therefore the Veteran has one "Subjective Symptom."  

Nonetheless, the Board finds that he did not meet the criteria for an impairment level of 1 because the record does not also document at least two more "Subjective Symptoms" such as intermittent dizziness or frequent insomnia.  Moreover, while the record does document complaints of tinnitus, as explained above, the Board does not find that the Veteran should be service connected for tinnitus.  The Board notes in particular the Veteran's specific contentions of the onset of tinnitus in conjunction with noise exposure in service.  He has not asserted nor does the evidence reflect complaints of tinnitus associated with his posttraumatic headaches.  

Therefore, the Board finds that the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by at least a level of impairment of 1 in any of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045 at any time from October 23, 2008, to December 12, 2008.  Therefore, the Board finds that the Veteran did not meet the criteria for a separate or a higher evaluation under new Diagnostic Code 8045 at any time during this time period and further staged ratings are not warranted.  See 38 C.F.R. § 4.124a; Fenderson, supra.

III.
From December 13, 2008, to February 17, 2010

At the December 13, 2008, TBI VA examination, the Veteran complained of daily frontal headaches that last for hours and are ratable as 6 out of 10 in pain.  It was also reported that his headaches responded to aspirin.  The Veteran also reported mild memory impairment but no other cognitive problems.  

However, the Veteran specifically denied having any other neurological symptoms associated with his service connected head trauma including problems with dysarthria, dysphagia, vertigo, or diplopia.  It was also reported that the Veteran's condition had stabilized and he did not have a current problem with headaches, dizziness, vertigo, weakness, paralysis, sleep disturbance, fatigue, or malaise.  It was next reported that he had good mobility and balance with no assistance needed with walking.  Likewise, the Veteran reported that he did not have a problem with speech, swallowing, expressive aphasia, difficulty with articulation, or aspiration.  The Veteran also reported that he did not have pain, bowel problems, bladder problems, psychiatric symptoms, sexual dysfunction, sensory changes, visual problems, or seizures.

Examination of the Veteran was once again normal.  Specifically, the Veteran was in no distress as well as alert and oriented.  Attention and language were intact.  Pupils were equal and reactive.  Visual fields were full.  External ocular movements were normal.  There was no nystagmus.  Facial sensation was normal.  His smile was symmetric and his palate elevated symmetrically.  Motor examination revealed normal strength and tone.  There was no pronator drift or tremors.  Strength was 5/5.  Sensory examination was okay for position and vibratory sense.  There was no sensory extinction.  Cerebellar function was normal.  His reflexes were 2 to 3+ throughout and symmetric.  His gait was normal.  

It was thereafter opined that the Veteran had normal motor function, peripheral nerves, muscle tone, reflexes, sensory function, gait, cerebelar function, autonomic nervous system, cranial nerves, and cognition.  It was also opined that he had no psychiatric manifestations, and vision, skin, endocrine function, oral, and dental screenings were normal.  It was next opined that there was no impairment of memory resulting in functional impairment as well as normal judgment, social interaction, orientation, motor activity, and visual orientation.  The examiner next opined that the Veteran's subjective symptoms and neurobehavioral affects did not interfere with work, activities of daily living, family, or other close relationships.  The examiner thereafter opined that the Veteran was able to communicate by spoken and written language.  Lastly, it was opined that he had a normal consciousness.  

The diagnoses were TBI and chronic daily tension type headaches disorder.  As to the TBI, it was opined that it was "mild in nature and essentially not associated with any loss of consciousness or other neurological symptoms such as paralysis, visual loss, vertigo, spinal injury, etc."  It was thereafter opined that his TBI was "mild, not associated with any neurological abnormalities on examination.  He is also competent to make decisions, and his cognitive function is normal."  

As to the headache disorder, the examiner reported that his diagnosis was "based on the daily nature of his headaches and lack of associated nausea, vomiting, and photophobia.  Once per month, he does appear to describe a migraine type phenomenon with nausea, vomiting, and photophobia and a prostrating headache."

While a review of the record on appeal reveals treatment records dated from December 13, 2008, to February 17, 2010, nothing in these records shows the adverse symptomatology caused by the Veteran's posttraumatic headaches with dizziness and sleeplessness worse than that which was reported in the December 2008 VA examination.  

In this regard, the Board notes that treatment records are, in fact, negative for complaints, diagnoses, or treatment for his posttraumatic headaches with dizziness and sleeplessness.  Moreover, none of these records reported that his earlier diagnosed psychiatric disorder was due to his service connected posttraumatic headaches with dizziness and sleeplessness.  Likewise, none of these records reported that his service connected disability was manifested by purely neurological disabilities or multi-infarct dementia.   

a. Headaches

With the above facts and criteria in mind, the Board will next look to see if the Veteran is entitled a rating in excess of 10 percent from December 13, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for his headaches.

In this regard, the December 2008 VA examiner's opinion that the Veteran has prostrating headaches once per month is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that the Veteran has met the criteria for a 30 percent rating for his headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from December 13, 2008.  Accordingly,  further staged ratings are warranted.  Fenderson, supra.

The Board will next look to see if the Veteran is entitled a rating in excess of 30 percent from December 13, 2008, under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for his headaches.

In this regard, the record is negative for objective evidence that the headaches are productive of severe economic inadaptability.  While earlier VA treatment records noted the Veteran's claims that his headaches prevented him from working, nothing in the record shows that his service connected posttraumatic headaches with dizziness and sleeplessness, acting alone, caused his unemployability.  Furthermore, while the Board acknowledges that the Veteran is competent and credible to report on what he can see and feel such as pain, the Board also finds that the characterization of a headache as "productive of severe economic inadaptability" requires special medical knowledge that the Veteran does not have.  Therefore, his statements regarding his headaches being "productive of severe economic inadaptability" are not competent evidence.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, because the preponderance of the competent and credible evidence does not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from December 13, 2008, the Board finds that he does not meet the criteria for a higher evaluation under Diagnostic Code 8100 at any time during this time period and further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra.

b. Old TBI

With the above facts and criteria in mind, the Board will next look to see if the Veteran is entitled a rating in excess of 30 percent from December 13, 2008, to February 17, 2010, under old 38 C.F.R. § 4.124a, Diagnostic Code 8045 for his other TBI residuals.  

As noted above, examination of the Veteran was normal at the December 2008 VA examination.  This opinion is not contradicted by any other competent and credible evidence of record.  See Colvin, supra.  Moreover, treatment records during this time do no document the Veteran's complaints and treatment for any TBI residuals and more specifically they do not show it being manifested by purely neurological disabilities or causing multi-infarct dementia.  In fact, the records do not show it being manifested by any objective adverse symptomatology.  Furthermore, while the Board acknowledges that the Veteran is competent and credible to report on what he can see and feel such as pain, the Board also finds more competent and credible the opinion by the expert at his VA examination that he did not have any objectively confirmed adverse symptomatology than his lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Black, supra. 

Therefore, the Board finds that the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by purely neurological disabilities separately ratable under 38 C.F.R. § 4.124a or that he was diagnosed with multi-infarct dementia separately ratable under 38 C.F.R. § 4.130, Diagnostic Code 9304 from December 13, 2008, to February 17, 2010.  Instead, the record shows his posttraumatic headaches with dizziness and sleeplessness was manifested by only purely subjective complaints of headaches.  Accordingly, the Board finds that a higher evaluation is not warranted under old Diagnostic Code 8045.  This is true from December 13, 2008, to February 17, 2010, and therefore further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra.

c. New TBI

With the above facts and criteria in mind, the Board will next look to see if the Veteran is entitled a rating in excess of 30 percent from December 13, 2008, to February 17, 2010, under the new criteria for TBI found at 38 C.F.R. § 4.124a, Diagnostic Code 8045 for his TBI residuals or a separate compensable rating under this same rating criteria.

As reported above, the record does not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness had any objective adverse symptomatology during this time period.  

However, he had subjective complaints of headache pain and mild memory impairment.  Additionally, under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED, the Board finds that the Veteran's headache complaints equate to "daily mild to moderate headaches" and that these headaches along with his mild memory impairment constitute two "Subjective Symptoms."  

Nonetheless, the Board finds that did not meet the criteria for an impairment level of 1 because the record does not also document at least one more "Subjective Symptom" such as intermittent dizziness or frequent insomnia.  Moreover, while the record does document complaints of tinnitus, as explained above, the Board does not find that the Veteran should be service connected for tinnitus.  The Board notes in particular the Veteran's specific contentions of the onset of tinnitus in conjunction with noise exposure in service.  He has not asserted nor does the evidence reflect complaints of tinnitus associated with his posttraumatic headaches.  

Therefore, the Board finds that the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by at least a level of impairment of 1 in any of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045 at any time from December 13, 2008, to February 17, 2010.  Therefore, the Board finds that the Veteran did not meet the criteria for a higher evaluation under new Diagnostic Code 8045 at any time during this time period and further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra.




IV.
From February 18, 2010

The record shows that the Veteran again underwent a TBI VA examination on February 18, 2010.  At that time, the Veteran's main complaints were his problems with his memory loss, dizziness, daily fatigability, and headaches.  It was next reported that, while the Veteran was currently unemployed, he was generally able to fight through his lack of energy and function adequately.  Nonetheless, he reported having days when he was unable to get out of bed. 

As to his memory, the Veteran reported that his long term memory was very poor with no childhood memories and mild short term memory impairment with difficulty remembering what happened one to two days ago.  He also reported having difficulty remembering what chores he is supposed to do on a daily basis and so he keeps a list.  Nonetheless, the Veteran reported that he could remember his family and friends names as well as drive to places without forgetting directions or his destination.

As to his headaches, the Veteran complained of three types of headaches since his injury.  As to the first type of headache, the Veteran described them as occurring approximately once a day, bi-frontal, and throbbing which are moderately severe with a pain intensity of 8 out of 10 and subside spontaneously within one hour with no somatic complaints.  The second type of headache, occur three to four times a week, are frontal or occipital, steady, with a pain intensity of 5 out of 10, and do not impair function despite lasting one hour up to an entire day.  The third type of headaches, occur one to two times a month, are very severe, are incapacitating, are throbbing, accompanied by visual abnormalities, nausea, and dizziness but not vertigo, require that he stay in bed, cause his gait to be unsteady if he walks, and lasts from several hours up to a day.  These headaches subside spontaneously with sleep.  The Veteran also has an increase in tinnitus approximately 40 percent of the time with these headaches but his hearing loss is not affected.  Tylenol has minimal to no effect with helping his headaches.  

On examination, the Veteran was oriented, his memory was excellent as to his illness and with a 29/30 on testing it was opined that his memory did not appear to be severely impaired.  Nonetheless it was opined that he had "moderate" memory impairment but no other cognitive problems.

Neurological examination revealed intact cranial nerves, motor strength of 5/5, intact sensation, 1+ and symmetrical deep tendon reflexes, no pathological reflexes, and no cerebellar signs.  Gait and station were normal.  There was no disequilibrium, weakness, paralysis, or sleep disturbance.  The Veteran had good mobility, balance, and did not need assistance with walking.

The Veteran did not have abnormal speech, difficulty swallowing, expressive aphasia, difficulty with articulation, aspiration, pain, bowel problems, bladder problems, sexual dysfunction, sensory changes, visual problems, hearing problems, tinnitus, or seizures.  It was opined that the course of the Veteran's TBI symptoms have stabilized. 

It was next opined that the Veteran had normal motor function, peripheral nerves, muscle tone, reflexes, sensory function, gait, cerebelar function, autonomic nervous system, cranial nerves, and cognition.  It was also opined that he had normal vision, skin, endocrine function, oral, and dental screenings.  

The examiner nonetheless opined that the Veteran's TBI caused him to have problems with "moderate" memory impairment, "mild" difficulty concentrating, and "mild" difficulty with executive functions. 

However, the examiner opined that the Veteran's TBI did not cause him to have a problem with paralysis, sleep disturbance, malaise, normal mobility, normal balance, needing assistance walking, decrease attention, speech, swallowing, pain, bowel problems, bladder problems, mood swings, erectile dysfunction, sensory changes, vision problems, hearing problems, tinnitus, taste, smell, seizures, hypersensitivity to sound or light, irritability, restlessness, autonomic dysfunction, endocrine dysfunction, cranial nerve dysfunction, motor function (muscle strength was 5/5), muscle tone, reflexes, deep tendon reflexes, pathological reflexes, sensory function, gait (no spasticity, cerebellar sign, and norm tandem gait), autonomic nervous system, cranial nerves, vision, hearing, skin, endocrine function, judgment, social interaction, orientation, motor activity, visual spatial orientation, and communication.  It was also opined that his TBI did not interfere with routine daily activities, family, other close relationships, or employment.  It was also opined that his TBI did not interfere with social or workplace interactions.  The Veteran is able to manage his financial affairs, and his mental competency is adequate.   

In summary, the examiner concluded as follows:

[that there is] moderate impairment of memory resulting in moderate functional impairment.  Normal judgment, social interaction, orientation, motor activity, and visual orientation.  Subjective symptoms and neurobehavioral effects do not interfere with work, activities of daily living, family, or other close relationships.  Veteran is able to communicate by spoken and written language . . .  and to comprehend spoken and written language.  Normal consciousness.  Competent for VA purposes . . . 

In the final conclusion it was also opined that the Veteran's headaches appear to be a combination of muscle contraction and vascular, and the vascular component of the severe headache appears to be accompanied by typical migraine associated complaints of nausea, visual disturbance, and dizziness but not vertigo. The examiner also opined that the Veteran's "neurological examination and examination for signs of disequilibrium absent the presence of headaches at the time of this examination was entirely normal.  My opinion is more likely than not that the patient's dizzy spells that accompany his severe monthly headaches are migraine equivalents."   

As to the memory complaints, it was opined that the Veteran had lapses in memory but his short term memory during the examination appeared to be intact and his level of impairment on a scale of 0 to 3 is 2.  

As to the fatigability, it was opined that it was caused by a psychiatric disorder not caused by his TBI.  

A review of the record on appeal does not reveal any post-February 18, 2010, treatment records.

a. Headaches

With the above facts and criteria in mind, the Board will next look to see if the Veteran is entitled a rating in excess of 30 percent from February 18, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for his headaches.

In this regard, the record is negative for objective evidence that the headaches are productive of severe economic inadaptability.  Furthermore, while the Board acknowledges that the Veteran is competent and credible to report on what he can see and feel such as pain, the Board also finds that the characterization of a headache as "productive of severe economic inadaptability" requires special medical knowledge that the Veteran does not have.  Therefore, his statements regarding the "productive of severe economic inadaptability" are not competent evidence.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

Accordingly, because the preponderance of the competent and credible evidence does not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability from February 18, 2010, the Board finds that he does not meet the criteria for a higher evaluation under Diagnostic Code 8100 at any time during this time period and further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra.





b. Old TBI

With the above criteria in mind, the Board will next look to see if the Veteran is entitled to a rating in excess of 30 percent from February 18, 2010, under old 38 C.F.R. § 4.124a, Diagnostic Code 8045 for his other TBI residuals.

As noted above, the February 18, 2010, VA examiner opined that the Veteran's TBI caused "moderate" memory impairment, "mild" difficulty concentrating, and "mild" difficulty with executive functions.  However, examination of the Veteran was otherwise normal at this VA examination.  This opinion is not contradicted by any other competent and credible evidence of record.  See Colvin, supra.  Moreover, the record during this time period is negative for objective evidence of purely neurological disabilities or a diagnosis of multi-infarct dementia.  Furthermore, while the Board acknowledges that the Veteran is competent and credible to report on what he can see and feel such as pain, the Board also finds more competent and credible the opinion by the expert at his VA examination that he had no objectively confirmed adverse symptomatology except mild memory loss than his lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Black, supra. 

Therefore, the Board finds that the preponderance of the competent and credible evidence did not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by purely neurological disabilities separately ratable under 38 C.F.R. § 4.124a or that he was diagnosed with multi-infarct dementia separately ratable under 38 C.F.R. § 4.130, Diagnostic Code 9304 from February 18, 2010.  Instead, the record shows his posttraumatic headaches with dizziness and sleeplessness was manifested by only purely subjective complaints of headaches and objective evidence of mild memory impairment.  Accordingly, the Board finds that a higher evaluation is not warranted under old Diagnostic Code 8045 from February 18, 2010, and therefore further staged ratings are not warranted.  See 38 C.F.R. § 4.124a; Fenderson, supra.



c. New TBI

With the above criteria in mind, the Board will next look to see if the Veteran is entitled to a rating in excess of 30 percent from February 18, 2010, under the new criteria for TBI found at 38 C.F.R. § 4.124a, Diagnostic Code 8045 for his TBI residuals or a separate compensable rating under this same rating criteria.

In this regard, the February 18, 2010, VA examiner opined that the Veteran's memory impairment on a scale of 0 to 3 is 2 under "Memory, Attention, Concentration, Executive Functions" of the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Moreover, the record shows that the impairment score of 2 was based on "moderate" memory impairment, "mild" difficulty concentrating, and "mild" difficulty with executive functions seen at the VA examination.  Additionally, the Board notes that no VA examiner has attributed this memory loss to a psychiatric disorder caused by his service connected disability that can be separately rated under 38 C.F.R. § 4.130.  Furthermore, the Board finds that this symptom of the Veteran's TBI (i.e., memory impairment) is not used to support the separate rating for his headaches under Diagnostic Code 8100.  

Accordingly, the Board finds that the Veteran has met the criteria for a separate 40 percent rating from his posttraumatic headaches with dizziness and sleeplessness 38 C.F.R. § 4.124a, Diagnostic Code 8045, effective from February 18, 2010.  Moreover, the Board finds that the Veteran has met the criteria for this separate 40 percent evaluation under new Diagnostic Code 8045 at all times from February 18, 2010, and therefore further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra.

The Board will next look to see if the Veteran is entitled a rating in excess of 40 percent from February 18, 2010, under 38 C.F.R. § 4.124a, Diagnostic Code 8045 for his posttraumatic headaches with dizziness and sleeplessness.

As reported above, the record shows that the Veteran's posttraumatic headaches with dizziness and sleeplessness is manifested by objective evidence of "moderate" memory impairment, "mild" difficulty concentrating, and "mild" difficulty with executive functions.  Moreover, his subjective complaints were limited to problems with memory loss, dizziness, fatigue, and headaches.

In this regard, under the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED, the Board finds that the Veteran's complaints of headaches equate to "daily mild to moderate headaches" and his complaints of dizziness equates to "intermittent dizziness."  Therefore, the Board finds that the Veteran also has two "Subjective Symptom."  

However, as to the fatigability, the VA examiner opined that it was caused by a psychiatric disorder not caused by his TBI.  Therefore, the Board finds that it cannot act as another "Subjective Symptom."  Moreover, as noted above, the Veteran's memory loss has already been classified as a 2 under "Memory, Attention, Concentration, Executive Functions" and therefore cannot be counted as another "Subjective Symptom."  Furthermore, the February 2008 VA examiner specifically opined that the Veteran's posttraumatic headaches with dizziness and sleeplessness did not cause him to have a problem with paralysis, sleep disturbance, malaise, normal mobility, normal balance, needing assistance walking, decrease attention, speech, swallowing, pain, bowel problems, bladder problems, mood swings, erectile dysfunction, sensory changes, vision problems, hearing problems, tinnitus, taste, smell, seizures, hypersensitivity to sound or light, irritability, restlessness, autonomic dysfunction, endocrine dysfunction, cranial nerve dysfunction, motor function (muscle strength was 5/5), muscle tone, reflexes, deep tendon reflexes, pathological reflexes, sensory function, gait (no spasticity, cerebellar sign, and norm tandem gait), autonomic nervous system, cranial nerves, vision, hearing, skin, endocrine function, judgment, social interaction, orientation, motor activity, visual spatial orientation, and communication.  It was also opined that his TBI did not interfere with routine daily activities, family, other close relationships, or employment.  It was also opined that his TBI did not interfere with social or workplace interactions.  

Therefore, the Board finds that the preponderance of the competent and credible evidence does not show that the Veteran's posttraumatic headaches with dizziness and sleeplessness was manifested by at least a level of impairment of 3 in any of the specifically enumerated criteria listed in the table titled EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT OTHERWISE CLASSIFIED found at Diagnostic Code 8045 at any time from February 18, 2010.  Therefore, the Board finds that the Veteran does not meet the criteria for a higher evaluation under new Diagnostic Code 8045 at any time during this time period and further staged ratings are not warranted.  38 C.F.R. § 4.124a; Fenderson, supra.

Conclusion

As to the Veteran's claims that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, supra, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disorder caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

As to the various lay statements found in the record, while the Veteran is competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more competent the opinions provided by the medical experts at the VA examinations as to the severity of his service connected disability than these lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Black, supra. 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim, to the extent outlined above, the doctrine is not for application.  See also, e.g., Ortiz, supra; Gilbert, supra.  



ORDER

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

An initial rating in excess of 10 percent for posttraumatic headaches with dizziness and sleeplessness is denied at all times from November 24, 2004, to December 13, 2008.

An initial 30 percent evaluation is warranted for the Veteran's posttraumatic headaches with dizziness and sleeplessness effective December 13, 2008.

A separate 40 percent evaluation is warranted for the Veteran's posttraumatic headaches with dizziness and sleeplessness effective February 18, 2010.


REMAND

The evidence of record raises the issue of entitlement to a TDIU.  The record includes many claims by the Veteran that he is unable to obtain and hold employment because of his service connected posttraumatic headaches with dizziness and sleeplessness.  Additionally, the record indicates that the Veteran is not working and receives disability benefits from the Social Security Administration.  Accordingly, the Board finds that the issue of TDIU is part and parcel of the determination of the initial evaluation for the Veteran's posttraumatic headaches with dizziness and sleeplessness and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  As the RO has not yet considered whether the Veteran is entitled to a TDIU, the issue must be remanded to the RO for consideration.

Accordingly, this issue is remanded to the RO/AMC for the following actions:

1.  The RO/AMC must provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 with respect to his claim for a TDIU.

2.  The RO/AMC must send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to VA.

3.  The RO/AMC must also contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for a TDIU.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  

If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  Thereafter, the RO/AMC must then adjudicate the issue of whether a TDIU is warranted.  If the claim is denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


